        Case 5:20-mj-00210-P Document 32 Filed 08/13/20 Page 1 of 1




        IN THE UNITED STATES DISTRICT COURT FOR THE
               WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,             )
                                      )
     Plaintiff,                       )
                                      )
v.                                    )        Case No. M-20-210-P
                                      )
SHAORONG LIU,                         )
                                      )
     Defendant.                       )


ENTER ORDER:

Defendant shall file a response to Plaintiff’s Motion to Reconsider Order on
Petition for Action on Conditions of Pretrial Release, Doc. 31, by Monday,
August 17, 2020. Plaintiff’s Motion is set for hearing on Tuesday, August 18,
2020, at 1:00 p.m., before U.S. Magistrate Judge Shon T. Erwin.

By direction of Magistrate Judge Suzanne Mitchell, we have entered the
above enter order.


                                      Carmelita Reeder Shinn, Clerk


                                      By: s/Lesa Boles
                                          Deputy Clerk
